Hawkins, Justice.
Spencer Coffee, as the head of a family consisting of wife arid minor children, brought an action of trover in Campbell superior court against Shadrack Adams, to recover one cow and two calves as exempted property, under §2040 of the Code of Georgia. .
To this action defendant pleaded not guilty, and the statute of limitations. On the trial plaintiff, to support his action, proved possession and conversion of the property by defendant, and then tendered in evidence an exemplification from the ordinary of Campbell county, of the petition, schedule and order of the ordinary allowing said *348exemption. Objection was made by defendant to the introduction of the homestead papers upon the ground that it did not appear in the petition or schedule whose property the exemption here claimed is. The petition was by the wife but did not state as whose property it was sought to be exempted.
The court rejected the evidence and on motion of defendant dismissed the case as if a non-suit.
These constitute the exceptions.
This question was ruled by this court in the case of Jones vs. Crumley—see 61 Ga., 105—and must control this case.
Judgment affirmed.-